ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Marcy M. Hallock a/k/a Marcy M. Engelbrecht, to suspend the Respondent from the practice of law.
The Court, having considered the Petition, it is this 31st day of October, 1996
ORDERED that the Respondent, Marcy M. Hallock a.k.a. Marcy M. Engelbrecht, be, and she is hereby, suspended from the practice of law in the State of Maryland for a period of eighteen months, effective on the 5th day of December, 1996, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Marcy M. Hallock a.k.a. Marcy M. Engelbrecht, from the register of attorneys in this Court, and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule BV13.